Enlargement strategy and main challenges 2006-2007 - The institutional aspects of the European Union's capacity to integrate the new Member States (debate)
We have a very important item on the agenda today: the joint debate on
the report by Elmar Brok, on behalf of the Committee on Foreign Affairs, on the Commission's Communication on the Enlargement Strategy and Main Challenges 2006-2007, and
the report by Alexander Stubb, on behalf of the Committee on Constitutional Affairs, on the institutional aspects of the European Union's capacity to integrate new Member States.
Apart from their intrinsic importance, these issues are of particular significance on the eve of the European Council and they will be amongst the most important issues to be discussed at the meeting of Heads of State or Government. It will be my pleasure to communicate to the Council the resolutions relating to these issues that Parliament will adopt during this sitting.
rapporteur. - (DE) Mr President, Madam President-in-Office of the Council, Commissioner, it was in the spring of this year that this House asked the Commission to produce a report on the capacity to integrate the new Member States; that report appeared on 8 November, but it is not one that we regard as adequate.
Up to now, enlargement has been one of the most successful aspects of the European Union's policy, with the area of peace, stability and positive economic development being substantially extended and contributing to the reunification of Europe. We also know that, in candidate countries and also in others in Europe, the prospect of EU membership is a vital element in the process of reforming the state, and both these positive considerations must always be borne in mind.
Even so, we have to be aware, now that enlargement is bringing us to a total of twenty-seven Member States - with the possibility of Croatia soon making their number twenty-eight - of the need to give thought to the future of the European project. Do we want the European Union to be a political project in the true sense of the word, possessing the capacity to act, the ability to play a global role in dealing with issues of foreign and security policy, combating terrorism and organised crime, something for which it needs to be ready to act, or do we want it to drift along as an economic project? Clear answers must be found to these questions.
It must be clear to us that the present institutional constitution of the European Union will get us nowhere. It is because the Constitutional Treaty was intended for the last enlargement that that last enlargement must be completed and consolidated before we start thinking seriously about more big schemes, if we ourselves are not to wreck our own project. That is why the Constitutional Treaty does, to some degree, impose conditions, and Mr Stubb will have more to say about this.
There are still other questions that we have to address, questions to which unambiguous answers must be found, questions as to the direction in which we are journeying, perhaps in connection with the next review clause and the Financial Perspective scheduled for 2008/2009, in order that we may know which enlargement shall have what consequences for the European project. There are, in any case, many areas - agricultural policy, structural policy, and so on - in which things cannot carry on the way they are now. What consequences result for certain Member States, how much less money will they get, and how much more will others have to pay? All these things have to be sorted out if the project is to be proceeded with in a serious way.
It is perfectly clear that the undertakings we have given - for example those given to the states of the Western Balkans at Thessaloniki - have to be acted upon. Nobody in this House is calling for negotiations currently underway to be broken off; we know that time is of the essence and that it is because Croatia is waiting on the threshold that the Heads of State or Government have to move the process forward, but we also have to spell out the fact that full membership is not at every stage and in every single case, whether immediately or in the long term, the only means whereby we can make countries' European prospect tangible in a credible way. It is for these reasons that questions arise concerning development and neighbourhood policy, or questions concerning multilateral coalitions of states for which European Union membership is a prospect, the idea being that their peoples should get something now and not just in fifteen years' time with the conclusion of negotiations that have not even begun yet. When I say, then, that we must develop a much more imaginative approach, I am thinking only of the example of Ukraine, where, regrettably, a great deal of time was lost, and that to our own disadvantage. That such countries should have a European perspective is in our interests and not only in theirs, and that is a reason why we must do something, but it has to be clear to us that, if we enlarge the EU despite making no headway in its internal development, we will end up with an inner circle, with members of the European Union being divided into first and second class. To sum it up in a slogan, we are faced with the choice between the constitution and Verhofstadt, for that, too, is a possible consequence. It is the countries that are particularly insistent on enlargement that are the very same ones who want to slow down or stop the process whereby the European Union becomes deeper, and I myself have doubts about their credibility.
As regards Turkey, we have joined with a number of colleagues in proposing a formula in response to the new development, and I hope that it will work. It is to be regretted that Turkey's legal obligations have not been met and that yet another delay has occurred, although it has to be said that, on the other hand, breaking off the negotiations would have been the wrong way to go about things. That must not mean, however, that Turkey need not discharge these obligations in the long term.
(Applause)
rapporteur. - Mr President, I would like to make five points about our report on integration capacity. I will start by thanking all those colleagues involved in the process and certainly those in the secretariat who did a wonderful job.
My first point is about the terminology we are using today. The original term which we dealt with was 'absorption capacity'. When we were discussing who was going to do this report, I talked to Mr Absorption himself - my good friend Mr Brok. We came to the conclusion that perhaps absorption is not the best term to use. I think Mr Karl Bild put it very well when he said: who wants to be absorbed by the European Union? Does France want to be absorbed by the European Union? Of course the answer is no. So we went for a more dynamic, more positive term and decided that 'integration capacity' is really what we are looking at.
My second point is that this is potentially a sensitive subject because there are many interests. My colleague and friend Mr Brok made reference to some of them. In other words you have those types of people who are against enlargement but for the Constitution. You have those who are against the Constitution but for enlargement. Then you have those like me who are for the Constitution and for enlargement, and then there are the likes of Mr Farage and the rest who are against both.
What we tried to do was swim through these four types of interest and I think we have done it fairly well in this report. The notion of integration capacity is nothing really new. We have always had it. There is always a debate before each and every enlargement about how much the European Union should deepen. Before 1973 the Union became a customs union. Before 1986 the Single European Act was put forward. Before the Finnish-Austrian-Swedish accession you had the Maastricht Treaty. Before the big bang in 2004 you had Amsterdam and Nice. What we want is to have a constitution before the next enlargement.
Thirdly, how do we define integration capacity? I think the conclusion of this report is that you can give a vague notion of what it actually means and you could say that it is not a condition for enlargement, but it is a criterion for us, the current Member States. We have to put our house in order before we are able to enlarge. The difficulty is that you cannot give integration capacity a strict definition because it is linked to two things. One: the time of accession. Two: the number of new states coming in. In other words, enlargement in 1973 was radically different to enlargement in 2004. Still on the definition, integration capacity is about three things: institutions, budget and policies.
My fourth point is about the public debate, and here I would like to point the finger at the European Council, which is saying that we need to link enlargement to public opinion. We say yes, of course you have to do that, but do not tell me that you do not have the opportunity to do it. Enlargement negotiations are opened through unanimity. Each chapter is opened with unanimity. Each chapter is closed with unanimity. The whole package is approved by unanimity, and on top of that each Member State is supposed to ratify accession. If within those two to ten years you are not able to explain the benefits of enlargement to the general public I think you are miserably failing in your job, so please do your job and then come and start talking about public opinion. We need more strategic thinking on enlargement.
My final point is about the Constitution. This report outlines a number of issues which we desperately need to clarify before the next enlargement: qualified majority voting, legal personality, the foreign minister, common security policy, etc. These are issues that we badly need to deal with before we can enlarge. The message from this report is: let us get that house in order before 2009 and then start enlarging.
I shall finish with this. Enlargement is probably the best policy the European Union has ever had. It has brought with it peace, prosperity, security and stability. When we talk about enlargement let us not give poor excuses because we know that we are never and yet always ready to enlarge.
(Applause)
Mr President, ladies and gentlemen, the June European Council decided that the debate on enlargement and on the Union's future enlargement strategy should continue and broaden during the Finnish presidential term. The European Council that will meet this week will discuss all aspects of future enlargements, including the Union's capacity to accept new members and ways to improve further the quality of the enlargement process on the basis of the experience gained thus far.
The European Council will have its general enlargement debate with reference to the enlargement strategy released by the Commission on 8 November. The strategy also incorporates a special report on the Union's capacity to integrate new members. The aim of the Presidency is for the European Council discussions to give weight to the common view of the future of the enlargement process. On Monday the General Affairs and External Relations Council considered the European Council's conclusions on enlargement. The Council engaged in a constructive and thorough debate on the matter.
Enlargement is part of Europe's integration process. When the Finnish Presidency presented its work programme to the Committee on Foreign Affairs last July, we pointed out that enlargement has undeniably promoted growth and affluence in Europe. It has benefited both the Union, together with its Member States, and Europe as a whole. The prospect of membership has prompted the candidate countries to carry out necessary reforms. Enlargement has contributed to the fact that the Union has become a more powerful player in international politics. Expansion of the internal market has made it possible for the EU economy to respond more effectively to the challenges of global competition.
The historic fifth round of enlargement will be completed when Bulgaria and Romania, whose intended commissioner candidates were approved here yesterday, join the European Union on 1 January. This round has already proven to be a success. Thanks to enlargement, an area of peace, stability, democracy, the rule of law and prosperity is extending to almost everywhere in Europe. We must now ensure that this success story continues.
The Union needs to continue its enlargement as an open and objective process, with no new restrictions or conditions imposed. To this end, closer attention needs to be paid to how enlargement can make headway in practice. It is only natural to try and improve the quality of the process of enlargement, and to make the Union better prepared for it.
As we know, and as is evident from the rapporteurs' speeches, capacity for integration, or the Union's ability to accept new members, is not a criterion of membership. Nor should it ever become one. Integration capacity is nevertheless an important factor to take into account in order to guarantee the success of enlargement. Preserving capacity for integration is in the interests of both the Union and candidate countries. If, however, we were to impose conditions on enlargement within the Union which a candidate country could do nothing about implementing, there would be a danger that we would be harming the willingness of countries interested in membership of the Union to undertake reforms.
To preserve the Union's capacity for integration it is necessary that acceding countries are prepared to accept and implement the obligations that come with membership of the European Union. It is also essential that the Union can function effectively and can develop. It is important for the Union to be able to accept new members when they are ready on the basis of the progress made in negotiations. Both of these considerations are also important in order to obtain the support of the general public for the enlargement process.
The Union's integration capacity should be examined during the enlargement process. We have to ensure that the Union is able to function politically, economically and institutionally as it enlarges. The impact of future enlargements on the Union's institutions, policies and budget needs to be carefully assessed.
It is important that the Union keeps to the commitments which we gave to Croatia, Turkey and the Western Balkan countries in negotiations on membership. With regard to Turkey, I would like to say here that the Presidency has done all it can to enable the negotiations process to continue. We are pleased with the solution arrived at by the Council on Monday. It will provide us with a basis on which to continue.
Candidate countries and potential candidate countries have a responsibility to carry out the reforms which are needed in those countries. Progress in the membership process depends on the progress made in this respect. Headway can only be made in the process if the conditions are met.
Recently there has been a strong sense of enlargement fatigue in the air. Providing timely and factual information can also do much to dispel prevailing doubts. The truth is, the Union derives benefit from new Member States and needs them.
Finally, Mr President, on behalf of the Presidency, I would like to thank the European Parliament for its robust participation in the debate on future enlargement. The two reports before us today are a valuable contribution to this debate. The Presidency will of course take due account of the reports on enlargement strategy and integration capacity being discussed today, as well as the views expressed by the European Parliament in general. We trust that Parliament will support our common mission.
(Applause)
Mr President, Minister Lehtomäki, ladies and gentlemen, I wish to take this opportunity to thank the Presidency for its excellent and close cooperation during its term, and I would especially like to congratulate it for the decision it took on Monday this week to allow the membership negotiations with Turkey to continue. This decision is a clear signal to Turkey that there are consequences for failing to fulfil its obligations, but at the same time the Council's decision on Monday managed to prevent a clash in relations between the European Union and Turkey.
This decision shows that the European Union can take decisions on thorny issues like Turkey resolutely and with solidarity, without making a major drama out of it. I trust that this will be appreciated in this House, and I know that it will at least be appreciated by the 26 members of the European Council who will meet on Thursday and Friday and who did not want another Turkey summit at the end of this year.
Mr President, I would like to congratulate the rapporteurs, Mr Brok and Mr Stubb (who is not stubborn but intellectually most flexible, however his name is pronounced!). I would also like to congratulate the Committee and all the Members for their intensive work on this important subject.
The Commission shares many of the points made in the reports. We welcome in particular your preference for the concept of 'integration capacity', as explained by Mr Brok and Mr Stubb. We welcome Parliament's support for the Commission's enlargement strategy and its principles, as well as the support for our efforts to enhance communication and transparency.
I agree with Parliament's view that integration capacity is primarily about the EU's institutions, budget and policies. But, before I dwell on those points, let me underline the paramount importance of keeping our own strategic interest in mind when considering our integration capacity.
In the current debate in Europe in general, we often talk past one another. Some underline only the strategic significance of enlargement for peace and democracy. Others focus only on internal problems which reduce our capacity to integrate new Member States. If these two discourses do not meet, we run the risk of increasing confusion among our own citizens and eroding our credibility in the candidate countries.
Therefore, we must build up a renewed consensus on enlargement by combining these two sides of the coin. We must keep up the strategic mission of enlargement by maintaining the EU's soft power of democratic and economic transformation and, at the same time, we must ensure our capacity to function, while gradually integrating new Member States.
For these reasons, the Commission will further improve the quality of the accession process. We shall make impact assessments and evaluate budgetary implications on key policies, especially on agricultural and cohesion policies.
Furthermore, we need to apply rigorous conditionality. Experience shows that the better prepared the new Member States are the smoother the EU functions after enlargement. Difficult issues, such as judicial reform and the fight against corruption, must be addressed at an early stage of the negotiations.
However, when improving the quality of the accession process, we should not create something overly complicated. That would only build artificial blockages into a process that is already complicated enough. I believe we are all in favour of simplification, not complication. Therefore, we must have clear rules, clear procedures, that are understood both by our own citizens and by the countries concerned - the candidate countries.
Some wonder whether enlargement is done at the expense of deepening. My answer is 'no': the EU has managed to deepen and to widen in parallel before, and that can be done again.
Therefore, a new institutional settlement should have been reached by the time the next new Member State is likely to be ready to join our Union. The European Council agreed a timetable for continuing the institutional reform, starting with a political declaration to be adopted in Berlin next March. The necessary steps to achieve a new institutional settlement should have been taken by the end of 2008.
We need a new institutional settlement to make our decision-making more effective. We need it to strengthen the legitimacy of the Union, and we need it to strengthen Europe's role in the world. Last, but not least, we need it for the current EU and its citizens today or, by the latest, tomorrow - not just because of potential future enlargement. We need to maintain the momentum of integration, and to deepen and further develop the European Union.
I trust you share these goals of a reformed and stronger Union and I look forward to working with you to achieve these objectives.
(Applause)
on behalf of the PPE-DE Group. - (ES) Mr President, I would like firstly to congratulate the two rapporteurs. Fortunately, the two rapporteurs are both from my political group, Mr President, and they have acted jointly and in a complementary fashion. They are not aware of this, but I am going to reveal a secret this morning: in my political group, Mr Swoboda, we call Mr Brok and Mr Stubb 'the twins'. I hope that other twins that are better known across Europe will excuse our appropriating the name.
The truth is, however, that they have done what other twins should do. They have acted jointly for the good of Europe. They have not absorbed the amendments of other political groups, but rather they have integrated them. I therefore believe that the House will vote today in favour of these two reports on the strategy for enlargement and the capacity to integrate.
Mr President, these two reports make various positive commitments. The first commitment - as Mr Stubb has explained eloquently - is to enlargement. We believe that enlargement is enormously advantageous for the European Union and for the States that join it. There is no doubt about that. Anybody who doubts it should look at the Resolution's paragraph 19.
It is also clear, however, that in order for enlargement to be a success, the European Union must be prepared to accept those new States. The reality is that that is not currently the case. Nobody invites a guest home unless the house is prepared for them. Putting the house in order is the second commitment made in Mr Stubb's report: the commitment to the Constitutional Treaty.
Not so long ago, two out of every three Members of this House supported the Corbett-Méndez de Vigo report. Mr Stubb's report stresses that fact. We still believe that the content of the Constitutional Treaty is necessary in order to make it possible for our home to receive further guests.
I believe that it is very important to stress that now, because the German Presidency is going to make proposals with a date, that of 2009, and I believe that paragraphs 9 and 10 of the Stubb report emphasise what must be the content of any future reform, and also reject something that we in this Parliament have also emphasised on occasions: we do not want cherry picking - the partial entry into force of certain aspects. We want the balance represented by the text of the Constitutional Treaty.
Finally, Mr President, both reports have a clear political message. You will be at the European Council and I would ask that you repeat it there: there will be no further enlargements without a European Constitution. There will be none. This Parliament must issue a favourable opinion when it comes to approving any new enlargement. It will exercise that right, because that is what this report formally states.
Mr President, my group will support both reports, and with regard to Mr Stubb's report, it will vote in favour of Amendments 6, 7 and 8.
on behalf of the PSE Group. - (DE) Mr President, while I would like to start by thanking Mr Brok and Mr Stubb for their reports, I have to say, though, that the sight of the pair of them together with Mr Méndez de Vigo leads me to the conclusion that they may well - obviously - not be peas in a pod, but the result is very good, and that, with all due respect to you personally, Commissioner, I regard what emerges from these two reports as better than the report by the Commission, in that ours articulates the matter more clearly and with less ambiguity, and I do believe that the Commission should learn something from this.
Here, among the Members of this House, too, there are those who see a small Europe as a solution, arguing that the smaller the European Union is, the better and the more homogenous it will be, while, on the other hand, there are those who argue that 'the bigger the better' since we will then be able to speak for everyone, yet we cannot speak for everyone if we have not found a common voice - something for which, it follows, the conditions must be created. It is quality rather than quantity that is the making of Europe, and I am in full agreement with Mr Méndez de Vigo that this is dependent - among other things - on the European Constitution.
It does not have to be exactly the present constitution, and it probably will not be either, but that constitution's essential elements must be made reality if Europe is to become effective. There is no doubt about the fact that the second precondition is the proper financial basis; let us be honest about our inability, right now, to give our peoples the things they aspire towards and imagine themselves possessing, things that they are quite entitled to expect from Europe. How, then, is an enlarged European Union meant to work if we do not create the right financial conditions for it?
What we have to tell our governments is that they cannot go around making fine promises about enlargement at the same time as saying, whenever the financial basis is mentioned, that we do not have the money for it; that is not acceptable, and this House must make that perfectly clear.
Let me just say something else about the Constitution. The most important thing, of course, is reform of the institutions, by which is meant not a merely small-scale touching-up job, but a fundamental reform. Much the same can be said, in the financial field, about the financial models that bring about a fundamental change in the financial basis of the European Union.
So let us talk about integration capacity. On behalf of my group, I would like to say that integration capacity functions, not as a barrier against future enlargements, but as a precondition for them; a necessary precondition, moreover, and not merely a by-product of our thinking when we alter this or that detail in an accession treaty, something that will no longer be acceptable in future.
Alongside that, of course, the dialogues on South-Eastern Europe and the Balkans must be continued - not just about Croatia, on which subject I have the honour to be the rapporteur. Even after Croatia, it will not be possible to draw a new border; instead progress will have to be made step by step. As for Turkey, about which Mr Wiersma will have more to say, while it must discharge its obligations, we too have an integration task yet to perform on Cyprus, and that is something we have to do.
Moving to my final point, we need to give the countries in our neighbourhood, particularly those around the Black Sea, a realistic vision, and that calls for the establishment of an intermediate form of a kind to which we in the Foreign Policy Committee have been giving consideration, for Mr Wiersma and I have put forward the idea of an EU/Black Sea Community, to tie the countries there closer to the European Union in what would be a kind of preparatory stage that might - albeit without imposing any obligation - lead to membership if the necessary conditions were met.
Whilst we have to give our neighbours what they desire, we can do that only if we do the same for our own fellow-citizens in Europe, and that we are at the moment not doing; we have yet to create the conditions for doing so, and only then will it once more be possible to take the vision of a great and enlarged Europe and make it reality.
(Applause)
Mr Stubb and Mr Brok are clearly not twins in the physical sense, Mr Swoboda. Mr Méndez de Vigo said it affectionately, making the point that they act jointly, like two other personalities who are also well-known, Stan Laurel and Oliver Hardy, who were not twins either, but who acted together.
(Laughter)
That is how we should interpret the way they work together, and I say it with the greatest of affection for our rapporteurs today.
on behalf of the ALDE Group. - (NL) Mr President, Madam President-in-Office of the Council, Commissioner, ladies and gentlemen, although the jokes about twins have been wearing thin of late, I should just like to add that it is fortunate that you have not yet turned into evil twins, because that would of course be extremely regrettable.
Since May/June 2005, enlargement as a whole has come under fire. In fact, it is said to be the main reason for the 'no' votes in France and the Netherlands. It was in this negative atmosphere that the concept of absorption capacity all of a sudden reared its head. It is a hideous word which, to many, is an excuse to put the brakes on further enlargement and even to question, if not revoke, any pledges made in this respect.
My group never went along with this and is very much attached to first of all, the recognition that enlargement so far is a great success and secondly, that all pledges made in respect to Croatia and the western Balkan states, even though some of these are only now being formed, and pledges in respect of Turkey will actually be honoured.
In this connection, I should, in fact, like to congratulate Commissioner Rehn, his colleagues in the Commission, and the Council on the decisions taken with regard to Turkey, which, I think, strike the right balance. While no doors are being shut, it is made clear what the deal is, and we support you all the way in this decision.
Finally, my group feels very strongly - and Mr Duff will expand on this in a moment - that the Union and its institutions should put its own house in order, even before the next enlargement round gets underway. That, however, is up to the European Union, the Member States, the Commission, this House, the Council and not least the European Council, and not the candidate countries.
Both reports reflect this new, more positive attitude towards enlargement, underline very clearly the need for the institutions first to be reformed, and it is for that reason that my group will be supporting them.
on behalf of the Verts/ALE Group. - (NL) Mr President, ladies and gentlemen, I will not repeat what a success enlargement has proven to be to date, as this has been done by many fellow-Members and also by the Commission and the Council, and although it does appear to be a bit of a platitude in this House, it is no unnecessary luxury to spell this out in a European Union where more and more people question the usefulness and necessity of enlargement.
Having said that, it is nevertheless necessary, and also possible to my mind, to learn from the way we have done things so far. As the Commissioner already mentioned, these lessons are in his report and also in Parliament's reports. I urge you to assess each country on its own merits and avoid making the same mistake by lumping Romania together with Bulgaria. I would urge you not to issue a date too soon, for this will turn against us and against the process. Do not put off awkward issues to the last minute and pay more attention to the implementation than to the pledge. In the debate on these lessons, the term 'absorption capacity', which is now called 'integration capacity', has suddenly cropped up in the last year. It is a reaction in some people in favour of further enlargement - among whose number I count myself - of fear to take part in this debate, because many opponents of further enlargement have used the term integration capacity as an argument against further enlargement.
I do not intend to mince my words when I say that integration capacity is not an argument in favour of enlargement, or, indeed against it, but we must all be clear what we are talking about.
Allow me to single out two elements. With regard to institutional reforms, I repeat that whilst I am very much in favour of further enlargement including the countries of the Western Balkans and Turkey, I am also persuaded that this enlargement is impossible on the basis of the current Treaties and that we therefore need a fundamental institutional reform. I just think that we in this House should not quibble about the question how exactly this should be done, as long as it is done!
As for the other elements from this discussion on integration capacity, public support is crucial. This is possible only if we, and also our national counterparts, manage to make a good job of putting across the message that the past is valued for what it is worth, so that people do not shy away from underlining the EU's long-term interests. This also requires political leadership and political courage, which does not take into consideration each and every opinion poll on enlargement which may be slightly less upbeat at this moment in time. All these elements - courage, political leadership, long-term interests - are combined in the debate on Turkey.
I am therefore very much in favour of this House not riding this wave of populism, which is what is happening in some debates in Europe about Turkey. In my country too, I have noticed that those in favour of accession two years ago are suddenly against Turkey joining, because that is the way the opinion polls are tending to go. We must not be dragged into this, not least in this report. That is why as far as Cyprus is concerned - and I will be discussing this item with Mr Brok - Turkey must deliver on its promise, but so must the European Union. That is why I am so pleased with the undertaking given by the Foreign Affairs Ministers that they will talk about the isolation of Northern Cyprus this coming spring. The future of the European Union cannot be built on instability and fear, and this is certainly true of enlargement.
on behalf of the GUE/NGL Group. - (NL) Mr President, in the early 90s, enlargement was declared as one of the EU's key objectives. Europe, which was previously shared between three economic blocs, had to make haste in being reunited within the European Union. Subsequently, the plan for a limited initial enlargement round - in which Estonia, the Czech Republic and Cyprus were included, but Latvia, Slovakia and Malta were not - was suddenly abandoned in favour of a major enlargement round. In this, Romania and Bulgaria, although they will be Members in three weeks' time, brought up the rear.
Following the pledge that all Balkan states that have not yet joined are also welcome, after the slow start of negotiations with Croatia and Turkey and following short-lived enthusiasm about a possible quick accession procedure involving Ukraine, Moldova and Belarus, it has become noticeably quiet. Negotiations with another candidate country, Macedonia, have not even actually got off the ground yet.
It now transpires that newcomers are no longer that welcome. Those in power fear that, without a constitution, it will become ever more difficult for the European Union to function properly, and ever more funds will need to be redistributed. The public at large are witnessing the phenomenon of labour migration, where people living far from home do the dirty and unsafe work and are badly paid and housed.
The adoption of the Services Directive has created the fear that sound social legislation and proper collective labour agreements in the old Member States will soon have to compete with inferior regulations that apply in new or future Member States. On account of both the neoliberal policy within the European Union and a lack of progress in the democratisation process and human rights in Turkey, further enalrgement is becoming extremely unpopular among the public in the current Member States.
These two failings have forced us to shift down a gear and to adopt temporary transitional measures. The danger of this is that states that are currently being rejected are meanwhile becoming ever more dependent on the European Union, something which can hinder them in their own choices and in their own development.
My group is in favour, not least in transitional periods too, of the equivalence of the potential acceding countries being respected and financial support being given, thus allowing them to catch up, also with a view to making their future accession easier. We owe it to the many residents of our Member States who hail from the former Yugoslavia and Turkey to take seriously those regions' desire for accession.
on behalf of the UEN Group. - (PL) Mr President, when I read both reports I came across only one pleasant surprise. The entirely black picture of the European Union's enlargement prospects has been replaced by a grey one. This brightening of the picture should be appreciated. The picture brightened even further today in the form of the rapporteur's speech, but the picture that is being painted is still far removed from the truth.
In spite of the impression we might get from both reports, it is not the institutional reforms that have made the Union an increasingly stronger player on the international arena. The European Union has gained political clout because it now represents a larger number of citizens, more companies, more territory and greater military and economic influence. Therefore, it is thanks to the enlargements that took place in the eighties, the nineties and most recently in 2004, that the European Union has gained the strength to be a global player. This change did not result from waving the magic wand of treaty reform.
I notice a greater willingness to talk about the resolution of March 2006 on the same issue, but making enlargement conditional on the Constitutional Treaty is simply anachronistic. We can expect institutional changes, but evoking the treaty as it stands can only be interpreted as an excuse for halting the enlargement process for no good reason. A philosophy based on the motto 'Constitutional Treaty or death' is neither good nor wise. A similar pretext can be found in academic debates on absorption capacity or integration ability.
European integration is not a chemical or physical phenomenon, and there are no objective laws of nature at play here. Integration is a question of pure political will, which lies in our hands and the hands of our colleagues in the Member States. If we truly agree that enlargements can be equated to success, then the question arises as to why we would want to add thirty clauses based on a philosophy not far removed from narrow-minded, gutless Euroscepticism. Can we really be sure that the quality of integration is suffering due to enlargement? Perhaps the quality of integration is also deteriorating due to the bad policies of the Union itself? Perhaps this quality is suffering as a result of an overloaded agenda, which we force onto the shoulders of the European Union, or of excessively diverse and excessively high expectations?
If we were to refute these criticisms of mine, we would be left with the rather banal truth that candidate countries have to fulfil membership criteria. I doubt whether we need to draw up two whole reports only to remind ourselves of this rather self-evident and long-established principle.
For these reasons I do not want to vote in favour of these drafts, as they appear to be nothing more than a list of pretexts for suspending the integration process without good cause.
on behalf of the IND/DEM Group. - (NL) Mr President, the Stubb report is disappointing for more than one reason. First of all, it does not in any way contribute towards resolving the current institutional impasse in which the Union finds itself. Only the confirmation of support for the European Constitution and a summary of this Constitution in paragraph 9, on adoption of this report, appeared to be this House's most recent position.
Just as shocking is the lack of vision where the enlargement process is concerned, which brings me to my second point of criticism. Whilst paragraph 11 underlines the need for efforts to be made so as to enhance the public's acceptance of enlargement, the underlying causes of the dwindling support for it remain, however, completely unaddressed. Also, this report perpetuates the taboo of the EU's finiteness. It is precisely the utter lack of political leadership to define the European Union's borders that causes discontent and uncertainty surrounding the enlargement process.
Moreover, concrete recommendations to enshrine the enlargement process in the Treaty are lacking from this report on the institutional aspects of the EU's capacity to integrate new Member States. I suggest enshrining the various stages of the accession process in a treaty, so that uniform criteria apply to aspiring Members every step of the way. In that way, the enlargement process will become more transparent and Parliament will be able to actually add substance to its responsibility of parliamentary control at all the crucial junctures of the accession process.
(NL) Mr President, while we are on the subject of enlargement strategy, now is a good time to consider the way in which negotiations with problematic candidate countries such as Turkey are conducted. Turkey has been given a deadline to meet its customs union obligations, but the Turkish Government is refusing to play ball, and the European Union's so-called sanction amounts to leaving the difficult chapters unaddressed for the time being and dropping the deadline with no new one in sight.
The Commission and Council have stated repeatedly that they do not want to have a train crash with Turkey, and that the Turks have now understood that they, and not we, can prescribe conditions. In fact, the Belgian Government has come up with a new doctrine for this, which reads that with Turkey, we, and I quote: 'are involved in geopolitical enlargement and that a different tactic is needed'. In other words, a non-European candidate country such as Turkey is free to play fast and loose with the Copenhagen criteria. The European Union has no answer to Turkey's bazaar-style haggling tactics.
Commissioner Rehn spoke a moment ago about the European Union's credibility in respect of the candidate Member States. He overlooks a small detail, namely the EU's credibility among the European public. People have always been led to believe that the negotiations would be suspended if it were evident that Turkey would not come up to the mark, which is the exact opposite of what is happening now, and that is the very problem of credibility that the European Union faces.
(EL) Mr President, Minister, Commissioner, ladies and gentlemen, the two rapporteurs have presented two exceptional reports today. I congratulate them, because they have put things in their place succinctly, comprehensively and with substance.
There is one question constantly floating round the European Union: Quo vadis Europa? This question can be broken down into other questions: what type of European Union do they want? What size European Union do they want? Is the European Union functioning efficiently today?
These are tormenting questions, which must be answered and the answers are in the vision that we want to serve. What is our vision? Our vision is common. We want a European Union which is democratic, which prospers, which is humane. We want a European Union which will play a regulatory role on the global stage. That is why enlargement is a self-serving objective. Enlargement is part of the vision; consequently we cannot put the cart before the horse; they need to move forward together. From this point of view, Mr Rehn is right to say that enlargement and deepening are two - I would add - sides of the same coin.
However, we cannot talk about enlargement at the expense of quality and for the benefit of expansion - the objective of Europe is not expansionist - without taking account of the conditions in which we live. It is not the European Union which has to adapt to enlargement. It is every country that wishes to accede to the European Union that must adapt. Talking of Croatia and Turkey, it is certainly a good thing that we want Turkey to accede to the European Union; however, we stopped Croatia when it infringed the terms we had set it. I do not want to say that we had to reach that point.
To close, I would say that we must proceed with the Constitution; otherwise enlargement will have no historical meaning.
(NL) Mr President, I too should like to add my congratulations to the two rapporteurs, Mr Brok and Mr Stubb, for the excellent work they have done. The European Union's fifth enlargement round is, without a doubt, one of the most ambitious projects the EU has ever brought to pass. It also serves as a point of reference, of course, for today's discussion. Moreover, this enlargement forces us to consider the EU's internal functioning before we launch into another round; this is why the subject of the EU's integration capacity is once again on today's agenda.
Nevertheless, I should like to comment on the criticism of enlargement that is often quoted in respect of the debate we are having, and from which I should like to distance myself from this to some extent, because this criticism embraces a number of ideas that I find objectionable. First of all, that this enlargement was a mistake, secondly, that the European Union is full up and thirdly, that internal reforms are specifically needed in view of enlargement. This is incorrect. Enlargement represents an internal intrinsic value, tied in with the ambition to get the European Union to function more effectively. I repeat, and will continue to do so, that the enlargement of 2004 was a success and the enlargement at the beginning of next year to include Bulgaria and Romania will be no less of one.
The EU is, and always will be, an open club. It has made commitments to a number of countries, and these we will have to honour. Whichever way, the European Union has to reform in order to continue to function and also because the citizens expect more from the European Union. This, indeed, brings us back to the debate on integration capacity and the enlargement strategy in business terms. The Brok and Stubb reports demonstrate, I believe, that this House has succeeded in setting out our expectations in a businesslike manner, and that the Commission has opted for the same businesslike approach, even if, as Mr Swoboda has indicated, the Commission has left a number of important questions unanswered, with the excuse that it will 'return to them in due course'.
With regard to integration capacity, what matters to us most of all is that the European Union does its homework. The present institutions and the Treaty of Nice are inadequate as a basis for the accession of new Member States. It is up to us to carry out the institutional reforms that are needed to enable new countries to be integrated at a later date. The fact that candidate countries are, in turn, responsible for making thorough preparations for membership is nothing new. The conditions have been enshrined in the Copenhagen criteria since 1993.
There are some elements of the EU's integration capacity the importance of which is self-evident. We need the institutions in order for the European Union to function democratically and effectively, and we need a budget that is commensurate with the EU's ambitions; I should, however, also like to say something about what is termed 'capacity to act', which is, as I see it, of crucial importance. What also matters is that the European Union, the Commission, and the Member States, should take initiatives that meet the wishes and expectations of the European public; these must also be central in the communication about the European Union.
The European Union must demonstrate what it is capable of and must be able to put this across, for this is the only way in which we have a chance of successfully creating, and retaining, a support structure for European cooperation, and enlargement is part of this; we should not see enlargement as a separate area of policy that we must adopt in separation. Enlargement must also form part of what the Commission calls its 'citizens' agenda'. Only if public debate that is stirred into life on the basis of a Europe that performs better can we expect citizens to be positive about enlargement in future.
I should like to finish off with a comment about Turkey, a subject on which Mr Swoboda has already touched. Our group supports Commissioner Rehn's position. He has, as we see it, tabled a sensible proposal, namely that we must respond to Turkey's failure to implement the Ankara Protocol. At the same time, we agree with him that we should not slam the door shut completely. The channels of communication must remain open, and we support the partial suspension or delay in the negotiations to which you yourself referred. We continue to hammer home the need for Turkey to meet its legal obligations in respect of the European Union, but also, at the same time, for discussions not to be broken off completely.
On a final note, we hope that next year, the Commission and the Council will take initiatives in order to address the isolation, particularly of an economic nature, of Northern Cyprus.
Mr President, I certainly welcome the suppression of the terminology of 'absorption capacity', which sounds like a kitchen towel, and of 'privileged partnership', which is a faintly patronising concept, without, frankly, much privilege to it.
But we must seek now to develop the neighbourhood policy quickly and creatively so as to create upon the eastern frontier stable circumstances for states that cannot join the Union and for those that decide that they do not want to do so. As we approach the renegotiation of the Treaty, it would be sensible to include inside part III a chapter describing the enlargement policy, transcribing the Copenhagen criteria and describing far more clearly than at present the accession process and threshold. Consideration should be added, as we renegotiate part III, to the creation of a fresh class of associate membership. Such an improvement would serve to reassure public opinion about the quality of our accession process and about the pace of expansion of Europe's post-national society. It would also be of great use to third countries as they reflect upon their future relationship with the Union.
(DE) Mr President, keen though I am to congratulate both rapporteurs, I have for some considerable time been trying to rid myself of the image of them as twins. Whether or not Mr Méndez de Vigo was thinking of the pair's mother I have no idea, but the business of giving birth to them must have lasted for several years. We congratulate both rapporteurs despite their membership of the Group of the European People's Party (Christian Democrats) and European Democrats rather than because of it, for, in the crisis that the EU is undergoing, they have clarified something of great importance.
What does it mean when we regard deepening and enlargement as one indivisible task? It is one of which the rapporteurs have given a comprehensive and critical description, one not without criticism levelled at the Commission, the Council and Parliament itself, but they were also identical in the way they most scrupulously avoided the underlying, and very weighty, taboo issues. They have described the need for the whole of Europe to be united, but without asking what Europe as a whole actually is and where its borders lie. When we talk in terms of uniting and deepening, what, then, is the ultimate goal of this process of union? It is evident that there is more to it than using a market and a currency to hold Europe together, but what is the political objective? In January, Mr Duff and I put before this House a report in which these questions were asked, yet they have not so far been answered. That is one of the reasons why we cannot respond to many of the issues and fears that the public have; there are taboos at work here, and we should break them.
I am very much obliged for the forthright criticisms to be found in the Brok report, which are aimed at the superficiality of the way in which the financial consequences of the various enlargements are depicted and the superficiality with which institutional issues are addressed. It has to be seen as a black mark against the Commission that it has, from the very beginning of this constitutional crisis, failed to properly address the problems of the institutions, but the same criticism can be made of the superficial approach to issues such as internal security, justice, media freedom and fundamental rights. It is important that that should be said. Personally, I find it regrettable that the issue around Turkey should now see Cyprus put centre stage, for it is not really at the heart of the conflict, which is more about issues relating to fundamental rights and democracy - things that have actually been pushed somewhat into the background. The Commission should, in future, apply much greater thoroughness to dealing with these issues.
How is it possible that there should be in Poland, a country that signed the Treaty, a debate on the death penalty instigated by its government? How is it possible that the President of the Czech Republic should, only a few months after signing a similar treaty, cast doubt on social rights and on the social market economy? I think future accession negotiations will have to include much more discussion with the candidates of the goal of European political unification than has previously been the case.
(CS) I should like to take Mr Voggenhuber's questions a step further. How is it possible that the very unfair practices we have recently seen have now been discovered in some parts of the accession treaty, as it confronts the reality of the situation? One example of this is the Commission's call for the Member States to assess what is referred to as their integration capacity, a very topical issue at the moment. The negotiations on the enlargement of the Schengen area and on sugar quotas are scandalous, and they are just two small tips of the iceberg, revealing weaknesses of the EU. I agree with him that here too we can see a chance to overcome these weaknesses. Once again, of course, it is a question of having the willingness to discuss solutions that will suit all parties, rather than the abrasive, belligerent, 'take it or leave it' approach with which we, in countries such as the Czech Republic, are familiar from our own accession negotiations.
For future rounds of enlargement, it is important not only to share common values, but also to acknowledge that the demands of countries that have traditionally been smaller players in Europe must be taken seriously. The principle of solidarity, which has been severely undermined by cutbacks in the EU budget from 1.24% to around 1.05% of GDP over the current budgetary period, for example, must in future be reinforced. Furthermore, it should be emphasised that the Constitutional Treaty cannot be the basis for the EU's future development. It is neither a Constitution nor a Treaty, and this needs to be said out loud. I also wish to call for negotiations to establish a consensus on questions relating to the future of the EU with deadlines (the Member was interrupted).
Mr President, I should just like to make one remark. In the context of post-enlargement relations, which are referred to in the statement with Russia, I particularly look forward to seeing a solution to human rights and democratisation problems, for example in the Baltic States of the EU.
(PL) Mr President, both the reports being discussed are supposed to act as signposts for the European Union. However, in the 21st century, we need more than just signposts. We also need traffic lights. In this case, metaphorically speaking, we need two, rather than three colours. We should have green and amber lights but no red light. This means that no country should automatically be excluded from European Union membership. Showing any country the red light along the road to the European Community is inappropriate, but European traffic would also sink into chaos if the only light on the road was green.
At this point, I would like to remind you of the debate we had two years ago regarding Turkey's accession. During the debate, the leaders of the Greens, the party to which Mr Voggenhuber belongs, spoke about 2014 as a potential date for Ankara's accession to the European Union. Today, we realise that this was a case of political surrealism. We have to accept that, Croatia and Macedonia's rapid accession aside, European countries such as Montenegro, Serbia, Bosnia and Herzegovina or Albania should be allowed to join the European Union ahead of Turkey.
We need to state clearly, and I say this on the day of a cyclical meeting of members from the parliament of Montenegro with representatives of the European Parliament, that the larger the Union is, the more powerful it will be. Finally, the European Union has significantly grown in importance by expanding, without needing a constitution. I would like to say a note of warning to Mr Brok and Mr Stubb. Let us not treat further enlargements as a pretext for introducing institutional changes.
(EL) Mr President, it would be good if Commissioner Rehn, the Commissioner of enlargement, could first define the borders of Europe for us. What is Europe? Where does Europe end? In Istanbul, in Diyarbakir or in Baghdad? We do not know where the borders of Europe are. Signatures are already being collected in the corridors for Israel to come in. Why not Palestine or Morocco tomorrow? But will that be Europe? Let us clarify what we want. A united Europe or a united Euro-Asia? This being so, everyone realises what is happening today. Today Turkey is not coming into Europe. Europe is going into Turkey, which is why it is not Europe but Turkey that is setting the terms.
We also need to clarify the exclusion of the northern part of Cyprus: this exclusion is not the work of Europe or of Cyprus. It is the work of the occupying army. If the occupying army left, there would be no problem. But here we turn a blind eye. We close our eyes. There is an occupying army in one of the 25 countries of Europe and we pretend that we know nothing about it. This is creating additional arrogance in Turkey. If we wanted to be fair, we would demand that the occupying army leave and that Turkey recognise all 25 countries, not just 24. If it had not recognised France or the United Kingdom, would Turkey be in? Of course not. Why? Because Cyprus is a tiny country? This is a huge historic mistake on the part of Europe.
Mr President, it is clear to me that proponents of the rejected Constitution see enlargement as a bandwagon to secure implementation of parts of that Constitution. Hence, in the Stubb report, the ill-argued but vehemently demanded further assault on national vetoes, the requirement for a minister of foreign affairs, the demand for more powers for the unelected Commission and the expansionist Court of Justice and more competences for the EU.
Enlargement itself requires none of this, but Europhile fanatics like our two rapporteurs, devoid of sustainable arguments to overcome popular opposition to the Constitution, have come up with this spurious spin that enlargement demands a constitution. I say neither this EU, nor one bloated by foolishly encompassing Turkey, needs a constitution.
What a fine mess Laurel Brok and Hardy Stubb would get us into! And all this with no thought of who would pay. As in the past, the expectation seems to be that countries like the United Kingdom will happily continue to bankroll this runaway madness. With the EU already costing my country GBP 4 billion net per annum, I have to say to you that we simply cannot afford any more charity.
(FR) Mr President, the European institutions are finally getting down to the main points. What is the European Union? What does it want? Who can be part of it? I hope that, thanks to the Stubb and Brok resolutions, our European Parliament will clearly help to abandon the pretence and stop forging ahead with the enlargement strategy.
Integration capacity is very well defined by the three elements that appear in paragraph 8 of the Brok report. As far as we are concerned, priority must be given to political projects and not just to the institutions. We are against enlargement leading to the dismantling of common policies. It is true that integration capacity, as rightly defined by Mr Stubb, does not constitute an accession criterion, but a condition for moving on to accession.
For the time being, we believe, like Mr Stubb, that a further enlargement cannot take place without new decision-making mechanisms, without new resources and without new representation of the Union. That is the conclusion that we currently draw from the unfortunate comparison between the accession to the Union of the 12 new Member States, which is a success, and the Treaty of Nice, which, for its part, is totally inadequate. Let us be as clear-sighted in our reasoning regarding Turkey.
The General Affairs Council has noted the consequences of Cyprus' situation, which is, of course, intolerable, but are we not just talking here about another diplomatic deception? The suspension is in danger of being ineffective and of doing nothing to change Turkey's attitude. Our position must be reaffirmed; the Union is in no position to integrate Turkey, but must implement a privileged partnership with this country, which is crucial to Europe.
Let us stop pretending; this is a question of interests and of Turkey and of the European Union. Enlargement is not an end in itself; it is a means of building Europe's political project.
(ES) Mr President, I would like to begin by congratulating Mr Stubb on his work as shadow rapporteur for the Socialist Group in the European Parliament.
He has done some serious work, which meets two fundamental conditions for this kind of report. Firstly, it provides an appropriate response to an extremely important issue, and secondly, and this is key, it unites large majorities in this House. I believe that this report is likely to follow the pattern of other reports, such as the Corbett-Méndez de Vigo report, which achieved the practically unanimous support of the European Parliament in their time, and that gave them strength. I believe that, in particular, because we are discussing Mr Stubb's report and are going to approve it before the meeting of the European Council in a few days' time and following the success of the Second Interparliamentary Forum on the Future of Europe, which took place here last week.
It is true that we must talk about integration capacity and not absorption capacity. We must respond to the citizens' legitimate concerns by means of a two-fold approach combining deepening and enlargement. We say yes to enlargement, which has been a success and which must be the instrument for building what used to be referred to by the apt expression, the 'Common European Home'.
Mr Méndez de Vigo, it is not guests that we want in this home; it is people and countries to whom the home is going to belong, which means much more. They have the right not just to be here, but also to feel at home here and to help decide upon our acquis and collective management. Integration capacity cannot therefore be a further criterion to be added to the Copenhagen criteria, but rather a condition that we apply to ourselves as a Union, in order to ensure that enlargement is a success. Integration capacity clearly includes political capacity, institutional capacity and financial capacity, before any further enlargement can take place. The report says this and we are all repeating it. Nice is no use. That is stating the obvious. When it comes to policies, and unanimity, which means paralysis, as we can see, we are paying a heavy price for not having a Constitution.
That is why in this report we are committed to the European Constitution and its essential content, as Mr Swoboda said. The container itself hardly matters, but what does matter are the main advances contained in that Constitution, because that means deepening and enlargement in real time. That is why it is essential that paragraph 9 of Mr Stubb's report should remain in its entirety.
We believe that the European Constitution will come to fruition by means of an appropriate agreement, without nibbling away at it and without dismembering it as a whole, but naturally that agreement must be ready for 2008 at the very latest, so that the citizens know it when they vote in 2009. Otherwise we would be making fools of ourselves and of course of the citizens as well.
We must also, of course, strengthen the European neighbourhood policy; enlargement must be accompanied by the European neighbourhood policy and, in particular, it must be directed towards the crucial Euro-Mediterranean region. In that regard, the European Parliament's role must be key before and after each process.
The Socialist Group will therefore give your report its strong and decisive support, Mr Stubb.
(DE) Mr President, it is evident from the debate on these two reports that there is a heartening consensus within this House on the need for massive institutional reform to be carried out before we can accept new candidates. We all know that the European Union is not in good condition, and so it is right that this House, when considering enlargement policy, should focus on the European Union's capacity for integrating new members, which, contrary to what certain Members sometimes claim, is not a new criterion, but an important element neglected in the past. Past enlargements were successful, but, in 2004, the EU was enlarged without prior or simultaneous deepening, thus imperilling the idea of ever closer union. Particularly for MEPs such as ourselves, this idea of renewal must run through all that we do, and for that we will need effective institutions, the political will, and, above all else, the support of the public, which they will give us only if we are credible, and one of the things that credibility means is that we have to be willing to try new paths and examine alternative options for cooperating with future candidate countries and drawing them closer to us. Contrary to what Mr Brok said, the choice is not between the constitution and Mr Verhofstadt; we should have a vision of a constitution and Verhofstadt. I should like to add that I believe we should be conducting this debate in Brussels rather than in Strasbourg.
(DE) Mr President, ladies and gentlemen, I would like to start by saying something brief about the Commission's report on the enlargement strategy, which - for good reasons - is divided into three parts, and to which the communications strategy for which the Commission calls is crucial.
This debate is one in which politicians such as ourselves get involved, and we have every right to do so, but we should put this communications strategy into practice ourselves rather than talking about things being hidden in the depths of reports when they are not actually there at all. Let me also make it abundantly clear - and I am speaking here with reference to Mr Brok's report - that it is also unfair to exploit such things as national sensitivities and partisan sentiment in expressing opposition to the enlargement strategy or the Constitution. Yes, of course, some parts of the report are highly ambivalent, but if you have made the effort to read through it in draft, you will know that it achieved the form in which we are debating it today only as a result of massive amendments brought in by the Liberals, the Greens and the Social Democrats.
I think the attempts being made now by some elements, not only among the conservatives but also among the socialists, to have the candidates bear the cost are irresponsible, and, since enlargement policy to date has been a policy for peace, and since we want to hold fast to it, I ask the House to endorse our Amendments 12 and 14.
Mr President, I welcome this debate and would like to make a few brief points.
Mr Stubb identified different classifications of people and politics on this issue of enlargement and the Constitution. I am very much pro-enlargement because I believe it has been successful and will continue to be. But I am also against the Constitution.
The concept of integration capacity is, potentially, one that will be used to sell or portray the Constitution as simply a matter of tweaking the institutions to allow for enlargement in practice. That would not only be a misrepresentation of that text, but would represent a real failure on our part in terms of what we keep talking about: communication with the citizens of the EU. To communicate, we must listen, and we must have that very fundamental debate on the direction of the Union. Where citizens see public services and workers' rights undermined, there is no good way of communicating that, so we need to be receptive.
Finally, on the issue of Turkey, I support accession, but the issue of Cyprus must be sorted out. This is a matter of a continuing illegal occupation.
(PL) Mr President, while we continue to talk of enlargement instead of finding a new solution, the world is changing. I agree that enlargement is one of the Union's more important policies and that it guarantees peace and security in the region. It is also true that the previous enlargements have been successful. But one day, this success could turn to failure. In the world of physics, only the universe can expand infinitely. Other systems all burst at some point if they continue to expand. Instead of talking about enlargement in a rigid, outmoded and redundant manner, we should develop tools for action which we should offer our neighbours, tools such as cooperation, neighbourhood policies and association agreements.
Moreover, a further, cultural criterion should be added to the list of criteria drawn up in 1993 in Copenhagen that candidate countries have to fulfil. Let our citizens themselves decide by referendum whether they want Turkey to become a Member State of the European Union or to simply be an associate country. If we want to expand further, then the purpose must surely be to extend European Union membership to countries that are, and have always been, European, such as Serbia, Ukraine or Belarus.
Mr President, the European Union has a seemingly limitless need to absorb more countries. More and more power is taken away from democratic nation states and concentrated in a centralised and undemocratic European Union. As Mr Stubb puts it, he wants to see a single entity with a unified structure and a legal personality, in other words, a 'United States of Europe'.
Mr Stubb will not be surprised to know that the UK Independence Party does not agree with that, but I have found something in his report that we can agree with. When speaking of a revised Constitution, he calls for the adoption of a clause enabling Member States to withdraw from the European Union. Eventually, Britain will leave the European Union, Constitution or not, withdrawal clause or not, but at least Mr Stubb has the decency to recognise that countries should have the right to secede from the new European empire.
Mr President, sometimes it is worth asking simple, even simplistic, questions: why enlarge the European Union at all? The simple answer is: in order to enlarge the zone of democracy and stability that Europe has created.
However, the matter is more complex than appears at first sight. Democracy is not static, but demands constant improvement with the aim of empowering the people. This is what the deepening of integration is fundamentally about. It is in this context that enlargement raises a particular problem, and one that has to be tackled. The European Union insists that future Member States arrive with fully functioning democratic systems - as is proper - yet this overlooks the changes that enlargement brings in its wake within the EU itself.
The problem is this: the entry of new Member States involves not just the states but the new citizens who are added through accession. Therefore, the enlargement of the European Union simultaneously means the enlargement of the European demos, the citizens of Europe. Their voice is seldom heard in the enlargement debate, yet leaving out the citizens threatens to exacerbate the democratic deficit.
An EU beset by a democratic deficit cannot be fully effective in extending the zone of democracy to future Member States. On the contrary, it could even result in exporting the democratic deficit. That would be completely counterproductive. Enlargement must take the wishes of the citizens of Europe into account when it comes to their own enlargement, and not take their voice for granted. Failure to do so would undermine the goal of extending Europe's zone of democracy and stability.
(DE) Mr President, I would like to point out to the gentleman from UKIP that the constitutional treaty does give every country the right to secede from the EU, but no country has as yet done so, and nor will any - not even the United Kingdom - in view of the fact that there are far more advantages to staying in the European Union than to leaving it. This is not something I would worry about. There is nothing new about this sort of propaganda on the part of Members who make a speech and then walk out. It is not worth talking about.
We all agree on the need for a deeper EU, something that we have been promised ever since Maastricht, when there were twelve Member States as against the present twenty-seven, so it is now past high time that we got it. The same will apply after all future enlargements. One amendment gives the impression that Croatia and South-Eastern Europe could even now be exempted this requirement, but, on the contrary, the EU must be made deeper before any new countries join it.
It must also be made plain that the blame for these problems lies with the EU itself rather than with the candidates - a point that has been made already. Our task is to tell people about the objects and benefits of enlargement, not least for our own countries, and explain to them what these are. All the old Member States benefit to an enormous degree from the arrival of the new ones; since the old export to the new far more than they import from them, this is a 'win-win' strategy, although that is not - alas - communicated to the public. That is where we have some catching up to do.
There is another problem I want to mention, and it has to do with the procedure for ratifying new accessions. If individual countries start announcing referendums on the accession of a new Member State, that is going to make matters difficult for us. That is another issue we will have to address.
Overall, though, my congratulations to the twins on finding the right way ahead, which this House should adopt.
(HU) In today's debate almost everyone concurred that enlargement is a success story. If this is so, then we have to continue steadfastly with the obligations we have accepted, because Europe has a crucial need for success stories. The reform of the decision-making procedure and the debate over integration capacity must not slow down the process of enlargement, and must not be a pretext for putting the brakes on enlargement.
Croatia must be judged on its own merits. The negotiations with Turkey must go on, but Turkey also has to show good faith and must fulfil the conditions. For Macedonia, we have to clearly define the conditions for starting negotiations. For potential candidate countries, there must be precise conditions for accession even in the medium term, provided they are ready to fulfil those conditions. The European Union also has to guarantee more resources, more money and clearer, more easily attainable conditions for the pre-accession funds; otherwise our intention to continue enlargement will not be credible.
(DE) Mr President, ladies and gentlemen, its own enlargement is one of the most effective foreign policy instruments and means of conflict prevention in the European Union's history, but there are both challenges and opportunities in store for us.
After the accessions of Romania and Bulgaria, we can expect to have to deal with that of Croatia, and then, in a later round, not only that of Turkey, but also that of the countries of the Western Balkans, who must not be forgotten in all this. Difficult a task though it is, the EU must, as it is enlarged, also become deeper, and that will call for reform of the institutional framework. The problem we have is not so much with the public or with the candidate countries as with the European elites, and that is why I urge Mr Brok to take as his model that great European Helmut Kohl, who had the courage to bring home to the public the importance of a broader and deeper EU.
The time has come for a new initiative to resolve the Cyprus conflict and to bring to an end the isolation of the island's Turkish North. I rejoice at the undertaking given by the Greek part of the island, but what is also needed is a new initiative under United Nations leadership, which will make possible a final settlement of the conflict and enable the EU to treat the negotiations with Turkey as a matter completely separate from it.
(DE) Mr President, although we cannot predict which countries we will be able to welcome into the European Union, or when, the main thing is that three facts stand out. The first is that, after Bulgaria and Romania, there will be other accessions to the European Union; the second is that all European states that share our values and meet the Copenhagen criteria are entitled to apply to become Member States of the European Union, and the third is that the Treaty of Nice is not suitable as a basis for future enlargements. It follows from that that extensive and in-depth reform of the 27-member EU is long overdue.
That would have been an accurate appraisal even six years ago, at the time of the adoption of the Laeken Declaration; it is now more relevant than ever. I believe that the deepening of the EU before any more enlargements take place is an indispensable requirement, and that the constitutional treaty is the key to the European Union's future viability. It is not acceptable that unilateral demands be made of the candidates for accession and that they alone be expected to work on themselves, and I therefore hope that it will prove possible, during next year, to find a way out of the constitutional crisis that represents a solution acceptable to all twenty-seven Member States, but the fact is that the complex political melée will make this extremely difficult.
What will be crucial in terms of integration capacity will be that it should not involve aiming at a merely minimalist - perhaps merely institutional - reform of the European Union. There must be no retreat from the constitutional treaty in 2009. It is also absolutely vital that we should succeed in narrowing the gulf between the EU and its citizens; the message must go out loud and clear - and not only to the people of France and the Netherlands - that we are willing to learn from the 'no' votes in those countries, and that that means that we are willing to look at other ways of doing European politics in the future. That, in my view, means above all that the creation of a social Europe must be put at the heart of European politics - and must stay there.
(IT) Mr President, ladies and gentlemen, this debate needs to send the Commission a clear pointer that it must make its vast enlargement programme contingent on the need for an overall strategy regarding the European Union's political role now and in the future.
That also - perhaps essentially - involves making a geopolitical decision about what the EU's borders ought to be. That is particularly true and imperative in relation to the highly sensitive issue of Turkey, for which privileged partnership is finally starting to look like a solution.
I agree with these reports on one point, which is that the Commission communication on the enlargement strategy has not given sufficient thought to an essential aspect: the danger that, if future EU enlargement does not involve adequate political, economic, financial and also cultural integration, then it will inevitably result in the weakening, if not the failure, of the European Union as a political project.
It is a fact that the Commission is advancing this enlargement programme with disturbing levity, without even pointing out what financial impact it might have, whereas it is absolutely essential to be fully conscious of that prior to any accession.
We are well aware of the hard work in store for us after Bulgaria and Romania join, so perhaps the time has come to make it clear to the countries waiting to join that, for now, different prospects are opening up for them, as we have pointed out in the case of Turkey. Let us not forget that it was extremely difficult to reach a compromise on the current financial perspective, which needs to be reviewed soon, by the way.
These arguments make us realise that the position of those governments - like the Prodi Government - that insist at every turn on extending enlargement to the Balkan countries without taking these real difficulties into account at all is the result of irresponsible levity.
Furthermore, the excessive leniency shown in previous accession procedures towards serious matters such as corruption and crime can no longer be tolerated if we want the integration of Europe to continue to conform to the standards and values in which our fellow citizens and our peoples believe.
(FR) Mr President, we, for our part, will also vote against this report, because it has sought to distance itself from the wise Europe of the early days, that is to say, a Europe of the Six, six Member States cooperating with each other in order to strike an Atlantic-wide balance.
Those who believe in supranationality have blown their project out of all proportion by enlarging here, there and everywhere, without even knowing where their borders are. The fact is that, by demolishing internal borders and by no longer even knowing what a border is, these Euro-maniacs no longer know where to stop. Consequently, their project is not truly political because, I repeat, there can be no politics without the concept of borders.
Today, these Euro-maniacs are discovering that there is still someone behind the wall, that they still need to enlarge further, because they cannot say 'No' to anyone. Here they are deprived of any constitution - let them not be under any illusions! - permanently deprived of any constitution. They are faced with a huge void, forced as they are either to give ground, that is to say to invent a two- or three-speed pragmatic Europe, which would be the most sensible option, or to launch themselves into a breathtaking headlong flight.
Here they are involved with Turkey, here they are faced with new candidate countries in the Caucasus, for example: after all, Georgia is well and truly part of the Council of Europe ...Why not the countries of the Maghreb, or Lebanon, the history of which is so closely associated with that of our nations?
Well, let us get down to it! Since this poor Europe no longer has any structure, let us keep on enlarging it and, in doing so, let us be careful not to forget States that have been strangely sidelined - Serbia, Russia - perhaps because these countries reluctantly accept the US hegemony? That says everything there is to say, Mr President, about the failure - yes, the failure - of the so-called European Union.
(DE) Mr President, again and again, and over a period of years, this House, at first cautiously, then - as today - very clearly, has sent out the twofold message that there can be no new enlargement without a working constitution. By enlarging without ifs or buts and with ever-greater haste, we are doing nobody any good; on the contrary, by dividing Member States into two classes by means of derogations, and alienating Europe's peoples, we imperil that which has already been achieved.
Although enlargement is one of the EU's real successes, many people are more and more inclined to see it as a threat, and to counter that we must be opinion formers in the best sense of the word. That is not exactly easy, for a constitution possesses little political sex appeal, nor, to a large degree, can it have any, for it essentially has to do with getting institutions to work better and with getting decisions taken by a majority in public view rather than by means of high diplomacy behind closed doors. It has to do with a financial model that rationally balances functions against the money available for them, and, in many respects, too, with new functions for Europe, even though, even today, very many people already feel that Europe makes itself too much of a nuisance. Even in warm weather, the energy issue has a European dimension to it, and it is an issue we must address together.
Let me conclude by saying something about Croatia, a candidate country of particular importance to the country from which I come. Our demand for the Constitution does not mean that we want to stand in the way of Croatia's accession; the contrary is the case. It is perfectly conceivable that it will join us in 2009 or 2010, provided that the German Presidency manages to breathe new life into the procedure for ratifying the Constitution and reviving the Constitution as an issue. We wish the incoming German Presidency every success in doing that.
Mr President, Mr Stubb said that enlargement has been the most successful EU policy, spreading stability, peace and prosperity across our continent.
That logic still applies. Of course it means that the European Union must adapt, especially in terms of institutional reform. However, does it mean that we should block any enlargement until all institutional reforms have been achieved? If that were the case, the last enlargement would never have happened, because the Treaty of Nice was clearly insufficient. Perhaps even the 1973 enlargement might not have happened.
The fact is that enlargement is one of the factors that drive reform. Some Member States that are reluctant to embrace institutional reform often accept its necessity as a consequence of enlargement. Therefore supporters of reform should be supporters of enlargement. Yet Mr Méndez de Vigo said that there should be no future enlargements without the Constitutional Treaty. Indeed, paragraph 9 of Mr Stubb's report states that 'any enlargement requires...' - and then there is a long list of items that are all contained in the Constitutional Treaty. We have a slight difficulty with that absolute position.
Mr Brok said that those who push hardest for widening are often those who oppose deepening. Yet if you want to force both, you need to press for both. There is a real danger that, on the one hand, you will have people who say that they do not want enlargement until we have institutional reform and, on the other, you will have those who say that we do not need institutional reform until we have enlargement. If you want to drive forward both agendas you need to support both, because it is both that will drive us forward to having an enlarged and a reformed European Union.
That is why our group has tabled an amendment to paragraph 9 to make it clear that we do not see as a precondition having every single part of an institutional agenda accepted before any single enlargement takes place. We believe that the two processes - enlargement and reform - will go together; they will drive each other forward and they may, perhaps, end up being enacted on the same day - a new treaty and an accession treaty perhaps rolled into one.
(ES) Mr President, enlargement must not be a goal in itself. It is a way of expanding a project and we cannot allow that project to be weakened as a result of enlargement.
At the end of the day, this debate is really undermining our ability to talk about what Europe wants to be, what it wants to do. Paragraph 8 of the Brok report is very clear. Sadly, we may be, and in fact we are, rushing ahead in a manner that is preventing us from talking about our own problems and difficulties on the pretext of enlargement.
There are institutional reforms that cannot wait, enlargement or no enlargement. There are political and financial measures that can be implemented now without any reform. There are serious legitimacy problems and shameful actions on the part of the European Commission, such as secretly approving rules in the field of airport safety to be imposed on airports, without any kind of democratic control and without informing the citizens. There are many actions that damage the democratic legitimacy of our institutions.
All of that needs to be resolved. We must clearly open up the debate on enlargement, and the two fronts must be opened up in parallel. But enlargement must not be used as a pretext for failing to tackle the serious problems facing the European Union today, with or without Turkey, with or without enlargement.
(DE) Mr President, I would like to thank Mr Brok and Mr Stubb for their reports and highlight the problems around the possible accession of Croatia, a country that has made considerable progress in recent years and can therefore meet the political and economic challenge of the Copenhagen criteria. Since its integration capacity would not thereby be put to the test, the EU should devise a clear and purposeful strategy for Croatia's speedy integration. We cannot make the country a hostage to the EU's internal problems, and should take a flexible line on its accession. If it happens, it will mean relatively little for the EU, but a great deal for Croatia in terms of its democratic future.
(EL) Mr President, I wish to comment on one of the two reports we are debating today, the Stubb report.
It is a report that promotes efforts to increase the operability of the Union at the level of decision-taking procedures and to institutionalise it such that decisions are basically taken by its leading nucleus without any right of veto for the smaller and once more independent states.
The rapporteur has obviously not listened to public opinion, which has twice rejected the Constitutional Treaty. There is no other way to explain the fact that it digs up a dead text and adopts its anti-democratic provisions. The content of the changes deepens the lack of democracy rather than reducing it or abolishing it. They aim to promote the Constitutional Treaty with its anti-grassroots content by 2009. Instead of extending the rights of citizens and information for them, they clearly understand the operability and the decision-taking procedure of the European Union as an almost exclusive right of the strong circles of the European Union. How very sad that once again the citizen has been left out.
(PL) Mr President, when debating the European Union's enlargement strategy, we should consider our vision a common Europe. Hitherto, ruthless political attempts to force the constitution through have reflected a desire to create a supranational political organisation where the largest European countries have the deciding majority. The issue of European Union enlargement is generally discussed in this light. Economic issues are sidelined. The European Union wants to welcome as many countries as can be dominated by the largest European countries. That is why, from the point of demographic potential, the prospect of Turkey or Ukraine joining the European Union next couple of years is not acceptable to the decision-makers.
I would like to stress that the European Union can only survive if economic issues prevails over political considerations and over the ambition of creating a new, twenty-first century Roman Empire ruled by just three or four countries.
. - (PL) Mr President, I would like to express my thanks to Mr Elmar Brok and Mr Alexander Stubb, colleagues from my political group, for the effort they have put into their reports. Both texts display a thorough and competent approach to one of the most important challenges facing the European Union, namely its further enlargement. As a citizen of a country which joined the European Community two and a half years ago, I can appreciate the benefits of membership, both for the Polish economy and for the lives of millions of Poles.
I am also convinced that the most recent enlargement benefited not only the new members. The whole Union benefited, both in economic terms and in terms of security and stability. The same was the case for the earlier enlargements of the European Community. Both the new members and the existing Member States benefited.
The European Union is an example of a successful venture because it has never confined itself to an elite circle of founding members, but has been able to grow wisely, thereby becoming an increasingly influential player on an increasingly global stage.
I have no doubt that further enlargements are in store for the European Union. The Balkan states and the Union's eastern neighbours will one day be part of the European Union and this too will benefit our Community.
I do not doubt the need for institutional reforms before the next enlargement. However, I would like to express my fear that making this process totally dependant on adopting all the points of the Constitutional Treaty when it has been rejected in the French and Dutch referenda may create the undesirable impression that the Union does not want any new members. This would send a very negative message to societies in countries which wish to join our Community.
We should not and I believe we do not want to restrict ourselves to the current circle of members, which already consists of twenty-seven countries. Our willingness to accept new members should not be a pawn in our internal disputes regarding the shape of the European institutions.
(FR) Mr President, European neighbourhood policy and the presence of Hungarian minorities make Hungary the country most affected by the future enlargement of the Union: Croatia, Serbia, other countries in the Western Balkans. Be that as it may, the main task right now is to strengthen and implement in-depth economic and institutional reforms, without, however, shutting the door on enlargement. It is regrettable that, from the perspective of the history of the European Community, this enlargement should not have been preceded by economic and institutional development: Europe cannot be enlarged with relatively fewer resources and without a Constitutional Treaty!
The 2004 enlargement had a positive, beneficial outcome for the old and new Member States. This is a win-win situation. The ten new Member States were integrated without any problems, without any economic disruption, without any social dumping and without any migratory flows. After the enlargement, the European Union was able to adopt the Services Directive, REACH and the financial perspective, and it is going to extend the Schengen system. What is required, however, ladies and gentlemen, is a European campaign, because the countries of the West do not know the real cost of enlargement, and the new Member States have become scapegoats for problems within those countries.
Mr President, European values and the principles of justice, democracy, freedom of speech and respect for human rights: fine words, mostly spoken in excess at inconsequential ceremonies and meaningless functions of hypocrisy, but seldom seriously meant or implemented. The decadence of the European spirit, coupled with the championship of subordination to the US Administration, reigns supreme in a European Union that is threatened with disintegration from within by the short-sightedness of Enlargement Commissioners, and through backstabbing by Britannic leaders forever poodling to the wishes of their transatlantic masters.
This is the sorry state of affairs of a Commission and Council that are gradually sinking the EU into disillusion by allowing a military-controlled Asiatic state, instead of fulfilling its obligations, to dictate its terms for granting us the honour of joining the EU.
Dear Colleagues, make no mistake. With this kind of Turkish accession, it is not the EU that will be enlarging, but Turkey. So, Mr Rehn, congratulations on your determined efforts to accomplish the successful accession of the EU to a revived Grand Turkish Ottoman Empire, and good luck to our citizens who are watching in dismay and helplessness!
(EL) Mr President, congratulations to Mr Brok and to Mr Stubb on their exceptional work. I have the following comments to make:
Continuing enlargement policy: it is important and must be extended in a coordinated manner to the remaining countries of the Western Balkans, especially in view of imminent developments on the Kosovo question. European prospects and enlargement policy are policies for peace and cooperation which we are all striving for.
Turkey: a decision was taken the other day which moves in the right direction. However, Commissioner, I call on you to re-examine the idea of the timetable, because this would complement and improve the decision taken and would also help you to protect the credibility of the European Union.
Neighbourhood policy: the Commission communication is inadequate. However, it is an important policy, which must be developed. Consequently, we await a new communication, an improved and more integrated communication.
Finally, an enlarged Europe will be more democratic, more efficient, more transparent and with more social sensibilities if it finally acquires its Constitution. The procedures are restarting, the right approach is a step by step approach to the issues and problems which constitute it, but this step by step approach also has a sell-by date.
(SV) Mr President, I would like to thank Mr Brok and Mr Stubb for this debate on the enlargement process and for their reports. I would like to start by commenting on the views expressed by Mr Brok in recital F to the effect that enlargement should not undermine the political nature of this project. I come from Sweden, a country that has clearly stated in every study that a continued enlargement process is one of the most important issues facing the EU. My worry today is that we are not speaking clearly about continued enlargement and about the future membership of Turkey. Many Members of this House are opposed to Turkey's membership, a fact that has already been made clear by the request from the Group of the European People's Party (Christian Democrats) and European Democrats for the vote on Turkey's membership negotiations to be by secret ballot. Many of us, myself included, found it incomprehensible that politicians are afraid to stand up for their opinions before their voters, the citizens of Europe.
In the past year views have been put forward on numerous occasions that have made me wonder whether there is any will for continued enlargement, even if we solve the central issues that are at the top of our agenda. We need a new Constitution, irrespective of whether more Member States join the Union, to ensure, amongst other things, a modern decision-making process. We need to reform agricultural policy to ensure the new jobs of the future and a sustainable Europe. We need a bigger budget for future funding. I wonder what Mr Brok means when he says, in paragraph 11, that the Union can only function if all of its members share common values arising from a European identity. Am I to interpret that as closing the door on Turkey?
My group, the Socialist Group in the European Parliament, has tabled an amendment, number 29, which we call on everyone to support. We are in complete agreement that Turkey must meet the requirements we set out from the very beginning in respect of Cyprus, the Kurds and human rights, as well as the requirements that apply to everyone else. Let us speak clearly, however, and keep these different agendas apart.
(FI) Mr President, first I want to thank the duo of Mr Brok and Mr Stubb for their reports. As we know, they are both highly competent and gifted, but the direction in which they want to take the European Union is not necessarily the one that I am in favour of.
It is true that reforms are needed, and it is true that enlargement has in many respects proven an excellent and effective way to take the European Union forward. On some points, however, we also need to remember the limitations of enlargement. The European Union policy cannot be one where we just expand and expand the whole time, and when there are problems we create new agencies. We also need to be able to discuss in greater depth what the European Union will be like in the future, what sort of Union we need, and what its work really consists of.
In this respect I hope that the limitations will also be taken into account in this debate on enlargement. We often ask questions about limits to growth in our keynote addresses, but now that we are talking about the enlargement of the European Union we forget that there are certain limits to this aspect of growth too.
(PL) Mr President, the plan of enlarging the European Union further is today losing public favour. The most recent enlargement was logical, as it represented the definitive overcoming of the artificial division of Europe that was a consequence of the Yalta Conference. The question now being asked is what is the point of further enlargements. This question brings into question the purpose of the great project that is the European Union. What is a common Europe and what should it be? Is it only a political community which is meant to ensure the stability of democratic government for its members, respect for human rights and civil freedoms, acceptance of the rule of law and, ultimately, prosperity, thanks to an efficient market economy? Or is it a community of values, reaching back to common roots and a common cultural heritage? In that case, what are those roots and what is the heritage?
Cultural historians highlight the fact that the contemporary European identity is the product of many historical traditions. In each of us, as in each of the European nations, something remains of the Greek philosophical tradition and of Roman republicanism. We are the heirs to the humanism of the Renaissance and rationalism of the Enlightenment and, regardless of whether we admit it or not, we also have a Christian heritage. Let us not deceive ourselves. Even if some of us today do not want to accept this tradition, it is still part of contemporary European identity. If nothing else, it is present in the fundamental principle of human dignity, which is the basis for a whole package of basic laws.
As Mr Elmar Brok's report states that the 'Union can only function properly if all of its members share common values arising from a European identity', he must have in mind an identity that includes our Christian heritage. We must not forget to refer to this heritage when we draw up a constitution.
(PL) Mr President, today, the day on which I utter these words, is the twenty-fifth anniversary of the imposition of martial law in Poland, of the attempt to destroy the Solidarity trade union and the movement of Polish society towards freedom and democracy. Twenty-five years later I am speaking in an entirely different world, in the European Parliament, in a Europe based on the principles of democracy, peace, the rule of law and justice.
This personal reference to history clearly proves the good that the European Union represents for all Europeans. Today, we are facing the challenge of balancing further enlargement with the European Union's absorption capacity. On the one hand, the European Union cannot turn its back on countries aiming to achieve membership, to shut itself away in an ivory tower of wealth and Western civilisation. On the other hand, it cannot allow the social and legal foundations of the Community to be diluted or to disappear completely.
The European Union should fulfil its obligations towards countries aspiring to membership, and pay particular attention to how these countries perform in implementing the rule of law, an independent judiciary and respect for fundamental rights. The institutions of the European Union have to provide a more precise definition of a stronger Neighbourhood Policy. To this end we need to establish a European Union-Black Sea community.
Relations between the European Union and Russia remain a fundamental issue and cover both trade and energy, as well as, first and foremost, issues of human rights, the rule of law and democracy.
(SV) Mr President, the period of reflection has clearly shown that the great challenge now is to convince the people of Europe that they can take part in decision-making and influence the future of the EU. It is important that they dare to trust in their abilities to influence and that they also want to give their support when, in future, the EU wants to accept new Member States, and potentially many of them.
Every European must be able to feel that he or she is represented in the European Parliament. This goes without saying for many, but not for everyone. As a result of the national electoral systems and the regulations on the distribution of seats in the European Parliament, a large group of Europeans will be excluded from Parliament when the enlargement process continues. I am referring to the regional and national linguistic minorities that today constitute around 50 million people. That is fully 10% of the population of the EU. Even in the last election we lost four minorities. It is deplorable if large groups are to be systematically excluded from decision-making within the EU. If that happens we should not expect automatic support from these people for the European structure in future. This issue must be taken seriously when the EU's Basic Treaty is reviewed. The EU must not create second-class citizens.
(NL) Mr President, I too should like to extend a huge compliment to the two rapporteurs, Mr Brok and Mr Stubb, for their excellent work. Enlargement, as many have said before me, is one of Europe's biggest success stories. If people think that is obvious, all we need to do is to remind ourselves of Mr Milinkevich, yesterday's speaker in this Chamber, who has been in jail many times himself. His son was in prison last time he was here, as are hundreds of people, simply for fighting for freedom. Things could have been very different for Eastern Europe, and the democratic reforms of all those countries that have joined in such a short space of time are a remarkable feat in which Europe should take a great deal of pride.
In order, however, to retain support for this effective enlargement, the right balance must be struck in a few areas. One could compare this with a house. If one continues to add bedrooms on the first and second floors, one will need to reinforce the foundations, and that is why it is very important that Parliament should now speak out so emphatically in favour of introducing a new treaty before the next enlargement round. This is not so much intended for the new countries as it is for us. Rather than being complacent, we should do now what needs to be done.
Much has been said about integration capacity. It is indeed to be welcomed that the concept has been introduced, although it now needs to be deepened at institutional, financial and treaty level. Since, however, integration capacity also involves public support, we need to explain to them that enlargement is a good thing, we can make certain demands of the candidate Member States, and we must, by carrying out convincing reforms, try to retain the European public's support for this process.
Finally, with regard to Turkey, a clear penalty was needed, because conditions are there to be met. At the same time, a clear and additional signal has been sent by the Council, moments of assessment have been built in, rules for Turkey have been stepped up to some degree; at the same time, there is also pressure on us to put arrangements in place for the sake of the Northern Cypriots. I should like to repeat emphatically that we are behind the reformers in Turkey. We hope that next year, progress will be made as regards Cyprus and we hope, above all, that we will now once again be able to turn our attention to the necessary reforms in Turkey. I urge the reformers to make headway now in the areas of the free expression of opinion and freedom of religion, so that next year this rapporteur can be more positive compared to last year.
(EL) Mr President, I should like to make four points:
Firstly, there is a myth - because it is a myth - that enlargement and deepening are conflicting states. In fact, since the beginning of the 1980s, it is this enlargement which has imposed further deepening on us: Structural Funds, EMU and greater cooperation in order to combat organised crime, immigration and peace in the world. That is why it must continue.
The second point naturally concerns the Western Balkans. I am delighted that the process of their integration is not being questioned, nor should it.
Thirdly, the saga of 'absorption capacity' or 'integration capacity', by which we mean the capacity for new countries to accede. This is Europe's obligation. Its obligation. Just as the Copenhagen criteria are an obligation for the other countries. We are not like journalists or statisticians monitoring whether this capacity exists or does not exist. We must create it, precisely in order to allow further enlargement.
The fourth point concerns Turkey. What a pity about the haggling I have witnessed over recent days. While the Commission talks about the need for 'strict conditionality', meaning clear preconditions, in the case of Turkey it is sending out a conflicting message. It does not exert pressure on it directly to apply its obligation concerning the protocol, it does exert pressure on it to recognise one of the 25 Member States, Cyprus; it haggles over whether one or two or three ports will open, completely ignoring the root of the problem, which is a military occupation that infringes all the European values that we maintain should be strengthened for the purpose of enlargement.
I call on the Commission, intensely, to get this effort back to basics with a timetable and demands on Turkey, for the benefit of Turkey itself and the democrats in that country.
(LT) Expansions, both the most recent and the earlier ones, have strengthened the Union, encouraged its economic growth and increased its importance in the world. Therefore, we must maintain our commitment to further expand the European Union, as this is an historic opportunity and responsibility to create a unified and flourishing Europe.
However, expansion must be carried out together with the deepening of the EU, with the adaptation of its institutions to continue to operate with new members on board. From this year forward, the EU structures apply to 27 Member States. In order for Europe to be able to expand and function effectively, we need to perform a few urgent tasks:
1. We need to strengthen public support for expansion, and for this we need to comprehensively explain the advantages of European expansion, its gains, economic benefits and historic responsibilities;
2. We have to revise the financial plan, including the financial system, to adapt it to the new requirements of an expanded Union;
3. We need to undertake the necessary institutional improvements and changes.
Therefore, it is most important that the countries, which will share the EU presidency until 2008, take the initiative to make the Constitutional consensus a reality.
Finally, I would like to note that looking to the future it is essential to revitalise Europe's neighbourhood policy, which would allow countries participating in it not only to develop reforms quicker and expand links with the European Union, but, if they wish, to ultimately aspire to become members.
(HU) Speaking also on behalf of my colleague Pál Schmitt, chairman of the delegation to the EU-Croatia joint parliamentary committee, I congratulate Mr Brock and Mr Stubb for their excellent and realistic report.
We Hungarians are glad that the reports strengthen the Copenhagen principle according to which each state wishing to join must proceed towards negotiations on its own merits. Accordingly, in the case of Croatia, presently engaged in negotiations, we can declare with confidence that we will welcome them as new members in this wave, on the basis of the Copenhagen criteria. In fact, Croatia's entry is essentially the completion of the fifth wave of EU enlargement, that of the Central European region. Croatia is linked to this wave mainly through Slovenia, Austria and Hungary, by its level of development, by its legal and institutional culture and by its thousand-year-old heritage.
On another level, Croatia may serve as a good example for states wishing to begin the enlargement of the European Union in the Western Balkans. Fortunately Croatia's admission, given its size and development, does not present problems with regard to either the internal market or the budget. As for the institutional conditions for accession, these can be fulfilled by amending the Treaty of Nice, a task that, in the absence of a Constitution, will have to be addressed eventually for purposes of accession.
At the same time, the principle of specific merits and further enlargement really need to be examined more seriously, henceforth in the Western Balkans as well as within the Union. That is the case as regards Croatia's neighbour, Serbia, which entertains great hopes and where the northern province of Voivodina may serve as a bridge precisely on account of its western roots. It could keep playing this bridging role if Serbia were to strive to preserve the region instead of continuing its present practice of suppressing the traditional culture of indigenous EU peoples. If the latter continues, then rather than a European Union based on our own cultural values, we will instead be looking at a Byzantine Union.
(FR) Mr President, I should like to begin by thanking Mr Stubb for his work on this very sensitive subject. His report has the virtue of tackling the problem of integration capacity from different angles. I am therefore delighted that the text is not limited to mentioning the institutional aspects of this issue, but that it also highlights other major reforms, without which the Union could not accommodate new members. I am thinking, in particular, of the review of the Union's financing system.
I am also grateful to the rapporteur for having succeeded in making sure that this report is neutral towards the candidate countries and in preventing the pitfall that would have consisted in expressing, on that occasion, a position on the entry of a given State.
Finally, this report rightly emphasises the enhanced role that should be granted to Parliament, not only in the context of the accession process, but also in that of future institutional reforms.
I do have one criticism to make, however: it seems to me, in fact, that, in perhaps wanting to do too much of a good job, the rapporteur has somewhat shifted the report away from its initial aim by making it more a report that concentrates on all of the reforms necessary within the European Union than on the more specific issue of integration capacity. Rather than enumerating a long list of institutional reforms, it would have been better, in my opinion, to have concentrated solely on the reforms that constitute genuine prerequisites for any further enlargement.
(SV) Mr President, Commissioner, the EU enlargement process has been a great success, with the number of Member States having increased from 6 to 27. We have been able to see a whole new Europe take shape. To start to have doubts now and talk of 'fatigue' in respect of continuing enlargement would be to take a step in the wrong direction. Obviously, the criteria relating to democracy, human rights and a well-functioning state under the rule of law must be met. We have also seen the earthshaking transformation of the old Eastern and Central Europe. It is true that the EU needs new forms of decision-making, but the Union must not introduce new conditions for those countries that are currently attempting to become members. Commissioner, I personally find the forces within the European Union that are attempting to put obstacles in the path of a future Turkish membership quite disquieting. Our vision of the future must be of a complete Europe - and that includes Turkey.
(DE) Mr President, in contrast to one of the earlier speakers, I regard enlargement as an instrument not of external policy, but rather of European domestic policy; that is why the process of enlarging the EU must not be allowed to burst the bounds of Europe through the accession of a large country like Turkey, which is either only partly European or not European at all. Were that to happen, the European Union would become a Eurasian structure like the Council of Europe, with the addition of an internal market, something that cannot be an attractive prospect to anyone who seeks a really effective Europe that replaces our nation states in the exercise of essential functions, the sort of Europe that convinced federalists - myself among them - want.
On the other hand, though, we cannot block the entrance to countries that very definitely are European, and so I repudiate those attempts at interpreting the Brok report - certain points in which certainly are amenable to interpretation - in such a way as to make the adoption of the constitutional treaty appear an indispensable requirement for the accession of a central European country such as Croatia. In their own recent resolutions, the European People's Party, the CDU and the CSU have explicitly stated that Croatia constitutes an exception in terms of the enlargement process by reason of its size, its position in Central Europe and its preparedness, and that it should actually have been taken together with Hungary and Slovenia. It might well be described as a leftover - de facto rather than de jure - of the enlargement process that we are currently completing, and that is why I will resist all attempts at interpretations that would make Croatia - as Mr Horáček so rightly said - a hostage to the constitutional process. Yes, of course we have to move the constitutional process forward in this decade; yes, of course we need the constitutional treaty in order to be able to make further strides in the next decade by welcoming into the European Union states - such as those in south-eastern Europe between Croatia and Greece - whose European nature is not in doubt, first among them Macedonia, which already has the status of a candidate state. It is countries such as these that have an entitlement to full Member State status, and that is an entitlement we will uphold.
(The President cut off the speaker)
(DE) Mr President, I would like to say something about communication. I too object to the idea of enlargement as a foreign policy instrument, but my reasons for doing so differ from Mr Posselt's; I do indeed believe that we have problems, for you can see for yourself how whole brigades of well-meaning global strategists, laden down with foreign policy instruments, scurry through Europe and beyond, proclaiming: 'Worried about the threat of civil war? Join the EU!' and see in all its clarity the reason why so many citizens of the EU say: 'No thanks, I am not an instrument. I do not exist to solve foreign policy problems. That is not why I regard myself as a citizen of the EU; if that is what the European Union is about, I would rather not have anything to do with it.'
The second thing I want to say about communication is that it raises the question of what actual relation there is between the constant claim that we have to discharge the obligations into which we have entered, and our willingness to take a rigorous line with candidate countries both in the course of negotiations and in the run-up to them, in order to get these countries to make commitments and stick to them, when, in this debate - and congratulations to Mr Posselt - every conceivable back door is opened in the hope of getting one party or other's favourite candidate into the EU before the Constitution has been adopted. The man and woman in the street is very well aware of the message that sends out, so there is no cause to talk about enlargement fatigue in an accusatory tone of voice.
Those who think the only problems have to do with matters of fact would do better to get stuck in to these communications problems.
(SL) I should like to welcome both these reports as a clear expression of the political will of the European Parliament, which strengthens the credibility of the European Union. I see them as an expression of our responsibility towards the future of the European Union, and also as an expression of our joint responsibility towards global progress.
I will not make any specific comments about the two reports, but I am, in any case, in favour of replicating their philosophy. It seems to me somewhat paradoxical that while, on the one hand, we are talking about a crisis in the European Union, on the other, we are this Christmas literally faced with the fact that a large number of countries, in Europe and even beyond, are keen to join the European family. Our response should not be that there are not enough chairs around the European table or that we are having problems drawing up house rules.
I am particularly pleased to note that Mr Brok's report clearly specifies that close multilateral relations do not mean an alternative to fully-fledged membership, but an additional opportunity for countries which are currently a long way off from achieving fully-fledged membership. In addition, I support the clear stance towards the countries of South-East Europe. I should like to see them all included by name in the next report, as none of them deserves to be mentioned in a list of the countries left over (I think that this is important for us).
Also, the following principle should be applied to Croatia and to all the countries following in Croatia's footsteps involved in the so-called Thessalonica process: as soon as a candidate country is ready, the European Union should be ready, too. The European ambition should be rewarded.
(PL) Mr President, I will begin by congratulating both rapporteurs. Now, moving on to the matter at hand, I would like to draw your attention to the following issue. The European Union has proved to be a very attractive project and it has, for many years, attracted new countries. That is why, in my opinion, today's debate on whether the European Union should expand further is academic, as the Maastricht Treaty provides the answer. Article 49 of the Treaty clearly states that any European country that meets the political and economic criteria may join the European Union. These criteria were drawn up in Copenhagen in 1993 and we should not tighten them up now.
Today's debate is meant to answer the fundamental question of whether we can change the criteria for further enlargements as current needs and expectations dictate. I do not think that we can. I believe that we are bound by the principle of keeping our word, of upholding agreements and the ancient Roman principle of 'pacta servanta sum'. That is why the so-called absorption capacity cannot suddenly appear as a criterion used to block access to the European Union for countries which have fulfilled the Copenhagen criteria.
All successive enlargements have strengthened the Union, and have favoured its growth. However, these enlargements had to be well planned. I think that only a European constitution will make it possible to ensure that further enlargements are well planned.
Mr President, I agree with Mrs Lehtomäki that enlargement has to continue as an open process because, in defiance of many warnings and fears, all previous enlargements have turned out to be a big success for the EU as a whole. It has been, and will continue to be, a win-win process for all the players involved.
Mr Stubb was right to remind us that every new round of enlargement has forced the EU, in a most positive way, to deepen its internal preparedness through new reforms. The message today is that the Nice basis is no longer sufficient for a new enlargement round. There is no alternative to the adoption of the Constitutional Treaty and applying it in practice.
However, the integration capacity is not to be seen as an additional criterion for the new applicants. It should be seen as an internal commitment to make maximum efforts to achieve the necessary new quality of our cohesion. The EU should not send the wrong signal that we will close our doors to new applicants. Every European nation is entitled to join the EU and is entitled to be treated not as a guest, but as a potential and welcome member of this ever-growing family. Therefore, we need to show maximum openness to the interested nations, including Mr Milinkevich's home country.
Finally, enlargement is not only about the budgets and institutions. There is a huge undercurrent of popular opinions, fears and prejudices. This is popular psychology into which the Constitutional Treaty has tumbled. Therefore, we need openly to address these needs and fears by stimulating frank and friendly debate between old and new Member States on our different and historic cultural experiences. My experience is that these fears and prejudices are actually very similar, and that most of them prove to be unfounded. There is a huge reserve of popular support for the Constitutional Treaty.
Mr President, finally there has been no collision of trains! The Government of Cyprus has agreed with its partners to the so-called 'delay' of Turkey's train. Let us not fool ourselves. We are not supposed to open most of the suspended chapters anyhow as it will take some years to gather the benchmarks and closing a chapter is a formality - it means nothing once all the other work has been completed.
As to the reviews, these take place every year anyhow. Cyprus has often been overplayed as the reason for the collision of the trains. Now, it is essentially out of the way. The European Union is free to see reality face to face. Turkey has ignored and still declares that it will ignore its obligations concerning its Customs Union agreement, an obligation that existed well before the issue of the so-called isolation of the Turkish Cypriots.
The real questions are now in front of us: freedom of expression, freedom of religious minorities, the human rights record in southern Turkey, treatment of women, the issues of corruption, the intervention of the military in government and judiciary affairs. Only two days ago, General Buyukanit admonished the Erdogan Government for not getting his permission for what finally proved to be a conditional opening of one port to Cypriot ships.
Some say that we should not see Turkey as it is today. Think of how Turkey will be in 15 years' time! Turkey has given us some idea as to its will to become a true European democracy. It knows how to get away with it!
(EL) Mr President, ladies and gentlemen, I absolutely share the concerns of numerous European citizens who wish, before there is any further enlargement, for the institutional problems to be resolved.
It is senseless for us to want to function satisfactorily with 27 members with rules which applied when there were 9, 10 or 15 members in the Union. Unfortunately, the Constitutional Treaty, which contained numerous positive elements, was not accepted by two nations. Since then the matter has been on ice. I am delighted that Chancellor Merckel has expressed her intention to table proposals on the procedure and timetable for resolving the problem.
However, I believe that, at this stage, we must aim to settle a limited number of issues, which are nonetheless important to the smooth functioning of the Union, such as the creation of the position of Minister of Foreign Affairs and President of the Union, a reduction in the number of Commissioners, an increase in the responsibilities of the European Parliament, a reduction to the minimum in the need for unanimity in the method for passing decisions in the Council, the legal personality of the European Union, the abolition of the system of three pillars and strengthening the institution of reinforced cooperation between the Member States and wherever else it is considered necessary to efficient functioning.
I wonder, though, how many of the Member States, old and new, will overcome their internal pettifogging and set as the sovereign objective the smooth functioning and efficiency of the Europe of the 27 Member States. In all events, I believe, to close, that if we do not make the Union operational, there is no point in debating further enlargement.
(PL) Mr President, anyone who is fortunate enough to be a citizen of the European Union would be committing a mortal sin by suggesting closing this door of opportunity to others who want it. The question of limiting enlargement is ridiculous. It is like putting limits on freedom or to democracy.
Today's discussion has shown that we view the capacity for and effects of enlargement largely from the perspective of the European Union's internal situation. We talk about the need for far-reaching reforms, and quite rightly, as we cannot afford to be weak if we want to achieve success. The reforms are necessary, but they need to follow a diagnosis of the situation and a carefully thought-out programme of improvements.
I think it would be a good idea to internally restructure the work of the European Commission. If today we have twenty-seven Commissioners deciding on the scope of their portfolios, then perhaps it might be sensible to appoint two or three Commissioners who would be responsible for analysing the situation in the European Union and preparing the reform programme in such a way as to ensure that we are capable of further enlargement.
However, we cannot view this capability solely through an internal perspective. We must remember what the citizens of the countries aspiring to join us think of the European Union and of potential European Union membership. My own personal experiences of work in delegations with countries of the Southern Caucasus, as well as Moldova and Ukraine, have shown that ordinary people there do not believe that they will get instant membership, but they do want to be sure that the door has not been slammed shut. They are prepared to wait twenty or even thirty years for the chance to join us. This is a door of opportunity we cannot close to them.
The EU's information policy should clearly state what the EU is about, what its aims are and what it means to be a member of the European Union. We must not forget this.
Mr President, the smooth successive waves of EU enlargement are a magnificent achievement of the EU. The fifth wave, which enlarged the Union to 25 Member States two years ago, has actually been a great success, in spite of warnings that the Union would be paralysed without a constitution and that countries such as my own would suffer unsustainable immigration flows, including from the Roma population.
Regrettably, the Brok report seeks again to link further enlargement to the absolute need for an EU Constitution, whereas British Conservatives, whom I represent, would argue that this is not the case and that what we really need are Treaty adjustments, via an amended Nice Treaty, to reflect the new voting strength in the Council, the number of MEPs and Commissioners, after the expected relatively painless accession of Croatia in the next couple of years.
I am of the personal opinion that we now also need to look seriously at the top-heavy Commission. However, I believe we should not rotate Commissioners absolutely equally amongst all Member States, but some mathematical formula must be found to preserve, at least in a semi-permanent presence, the Commissioners of the big Member States - but I know this is controversial.
The new Member States have, broadly speaking, been more Atlanticist: they believe in freer markets and competitive rates of low taxation, which is an approach I welcome. I believe that the accession of Romania and Bulgaria on 1 January 2007 will also prove to be a great success.
As rapporteur, I believe that the European Neighbourhood Policy must be split into a southern EuroMed dimension through the Barcelona Process and a new eastern concept of an enhanced free-trade and visa-facilitated EU-Black Sea community to further strengthen our ties with European countries such as Ukraine, Moldova and the three Caucus republics. I call on the Member States to inform Moldova and Ukraine that they are in the longer term entitled, in my view, in the same way as all the countries in the Western Balkans are entitled, to become potential candidates for EU membership.
(DE) Mr President, the vision of a Europe united and at peace was born, as we know, in the ruins shortly after the end of the Second World War, and it has been further worked on and developed ever since. In much the same way as a conglomerate's headlong expansion can put its workforce under intolerable strain, the EU and its own people have parted company, and I do not believe that the acceptance that has been lost will be won back by PR campaigns when what matters more is that existing problems - such as jobs, globalisation, terrorism, crime and refugees - be resolved. Nor, indeed, do I regard the worries about the EU's integration capacity as anything more than another sedative intended to take people's minds off the delusions about enlargement that we already have.
Up to now, we have insisted only on the applicants fulfilling the Copenhagen criteria, while the question as to whether the EU itself could achieve the goals of cohesion and integration was treated as unimportant. If we are to be able to cope with the feeling of dealing with something incomprehensible and boundless, we need not only to impose geographical limits, but also to become clear in our own minds just how much in the way of social and cultural differences the EU can handle, and I do believe that the policy of unhindered immigration over recent years means that we are dealing with far more people than we stand any chance of integrating.
Mr President, ladies and gentlemen, first I wish to thank everyone for this diverse, wide-ranging and constructive debate. Although there seem to be certain areas of disagreement, a fairly strong common attitude is discernible in Parliament. It is very clear that, for enlargement to succeed, we have to ensure that the Union develops internally and that it remains able to function in all situations. This is a key element in integration capacity and, as was stated in this debate, the European Union needs to do its homework. As for the enlargement processes and negotiations under way, we should remember that the homework has not been done with regard to the latest processes either.
On Monday the Council reached political consensus on the objective of enhancing economic development in North Cyprus as quickly as possible and even earlier, especially given the decisions taken in April 2004. The other aspect of enlargement and the other responsible party is obviously the candidate countries and those interested in membership of the European Union, and they must fulfil the EU membership criteria. The extent to which they do this needs to be judged very objectively and, if need be, critically too, and we naturally have confidence in the very worthy Commission, its willingness and its ability to carry out this assessment. This is certainly a good way to proceed, in order that prospects of membership increase on the basis of progress made, and not that dates agreed beforehand define when membership is to be finalised.
Much has been said in this debate about the Constitutional Treaty and its future. We all share the view that the Constitution contains plenty of elements that are important for improving the Union's integration capacity. We nevertheless have to bear in mind that the Constitutional Treaty, or reform of the Union, is not needed for the sake of enlargement: it is needed to improve the Union's present situation and ability to function.
It is also important to remember that we cannot entrust the Union's ability to function solely to the Constitutional Treaty. Treaties are, after all, just a tool to implement European Union policy. Without the political will and commitment to the common European project, not even the best treaties can yield the desired result. In other words, above all we need commitment to, and the will to accept, a common process, and if the will is there then the reform of the treaties is certainly possible.
Neighbourhood policy is linked to enlargement of the Union in a certain way, but that is also an important policy area in itself, and so cannot be seen as a substitute for enlargement. It is obvious that at least the countries interested in joining the EU will not accept a neighbourhood policy to compensate for or take the place of the prospect of EU membership.
Mr President, ladies and gentlemen, we will be discussing this week's European Council and its agenda later on this afternoon, and I am quite sure that in that debate we will also return to those topics that have already been considered this morning.
Mr President, I want to thank you for this very substantive and responsible debate which is so important for the future of Europe. This is a very encouraging debate. You may recall that in my introduction I said that in Europe we have two discourses that do not often meet: one emphasising the strategic significance of enlargement and the other emphasising only our integration capacity.
This debate is encouraging because if you were able to forge a common position starting from the first drafts of the twins - who are not quite identical twins in terms of enlargement strategy - then the European Council should certainly be able to forge a renewed consensus on enlargement that respects both the strategic value of enlargement and our capacity to integrate new members.
Points were made concerning the European Neighbourhood Policy. Indeed the Commission's report of 8 November outlines that not all European countries are engaged in the enlargement process. In fact, the European Union has established a variety of relationships with other European countries. We have a comprehensive structure of bilateral agreements with Switzerland; we have the European Economic Area, which is a very far-reaching arrangement of economic integration; and we have the European Neighbourhood Policy.
With regard to the European Neighbourhood Policy, the Commission considers that our recent communication on strengthening the European Neighbourhood Policy largely responds to the expectations of Parliament. The ENP is distinct from and parallel to the process of EU enlargement. At the same time the European Neighbourhood Policy does not prejudge the future development of those countries' relationships with the European Union, in accordance with our Treaty provisions.
There were some suggestions that cultural criteria should be added to the Copenhagen criteria. I can tell you that the Commission is not in favour of that proposal.
I should like to conclude by referring to some reflections of the sociologist and philosopher Ulrich Beck in yesterday's Le Monde. He interpreted the Pope's recent visit to Turkey. Here we have a respected sociologist interpreting the actions of a respected spiritual leader.
(FR) Mr President, I am going to continue in French, and I quote, 'Europe's miracle is that it has learnt from history: make neighbours of enemies; that is the soul of Europe. And maybe that is why the Pope, recognising the universal historical importance of compromise between Christians and Muslims, argues for Turkey's EU membership - in short, for the ongoing Europeanisation of Turkey'.
Ladies and gentlemen, those are wise words that deserve to be reflected on during Christmas and the new year.
(Applause)
Thank you, Commissioner, for that conclusion in French. As for the rest, each of us will judge the content of the speech, which I, for my part, found interesting.
The debate is closed.
The vote will take place today at 12 noon.
(The sitting was suspended at 11.55 a.m. and resumed for voting time at 12.05 p.m.)
Written statement (Rule 142)
Following the reaffirmation of the commitment to full implementation of the Thessaloniki agenda and of the intention to honour the existing commitments made to the candidate and potential candidate countries with regard to future enlargement, we still have to ensure that the Union is able to function.
By integrating new Member States, the Union has to face the consequent political, financial and institutional challenges it implies. The Treaty of Nice does not provide an adequate basis for further enlargements, whereas the constitution offers solutions to most of the reforms needed and constitutes a tangible expression of the deepening enlargement relationship. This is why it is necessary to settle the constitutional settlement before 2009 EP elections. Reforms are necessary before any further enlargement takes place. The enlargement process is a process that spreads democracy and wealth further across the European continent and beyond. We therefore bear a responsibility towards our neighbourhood and particularly towards candidate and potential candidate countries. Finally, while addressing the question of the Union's "absorption capacity", we share the point of view of the rapporteur who prefers the positive concept of "integration capacity".